Whitfield, C. J.,
delivered the opinion of the court.
Whether or not two instruments are parts of one and the same transaction must, of necessity, be determined by the peculiar facts' of each particular case. On the facts in this case it is perfectly clear that the instruments providing for the sale of the goods, etc., and the lease of the storehouse, both executed on the same date, are parts of one and the same transaction. The decision of this proposition practically settles the case.
It is only necessary to notice one other contention of learned counsel for appellant, and that is the right of appellant to inspect and examine the stock of goods, on the date when appellee offered to surrender the goods in the storehouse. Appellee avers in his supplementary bill that he delivered the keys to appellant, or his counsel, and that he offered to let him inspect and examine the goods, and also offered to assist him in so doing, but that appellant said, in answer to a query, that, if the possession of the storehouse should be surrendered to him then and! there, as appellee offered to surrender it, and he (appellant), upon inspection and examination of the goods, should not be satisfied, then he would not redeliver possession of the storehouse to appellant, because he deemed the two instruments separate and independent transactions. In this attitude of the matter, appellee did all he was required to do with respect to the inspection and examination of the goods at the time and place stated.

Affirmed, and the cause remanded, with leave to answer within thirty days after filing of mandate in the court below.